Citation Nr: 1231578	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-14 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to total disability based on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2006 and March 2009, informal conferences were held in lieu of scheduled Decision Review Officer hearings.  In his November 2009 notice of disagreement, the Veteran again requested a Decision Review Officer hearing.  In January 2010, the representative, with the Veteran's permission, withdrew this request in order to expedite a Board hearing.  In February 2010, a Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is a part of the claims file.

This appeal was previously before the Board in June 2010.  The Board deferred making a decision on the claim of entitlement for total disability evaluation based on individual unemployability due to service connected disorders because several intertwined issues were remanded and referred back to the RO for further development and adjudication.  The case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  At the prompting of VA, the Veteran filed a formal claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders in July 2007.

2.  A September 2011 rating decision awarded entitlement to service connection for posttraumatic stress disorder/depression with an initial rating of 50 percent, effective June 30, 2003.  With this additional 50 percent rating, the Veteran's combined schedular rating increased to 100 percent, effective February 6, 2007.  

3.  As the Veteran was assigned a combined schedular rating of 100 percent prior to his claim for entitlement to total disability evaluation based on individual unemployability due to service connected disorders, a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is moot.


CONCLUSION OF LAW

The combined schedular 100 percent rating for service-connected disabilities renders moot the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the Board need not address whether VA fulfilled any duty to notify or assist the claimant because a September 2011 rating decision assigning a combined 100 percent rating rendered the claim for individual unemployability benefits moot, and deprives the Board of jurisdiction to address the claim.  38 C.F.R. § 4.16.

In a July 2007 letter, VA notified the Veteran that he may be eligible to entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and provided him with copy of VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO received the Veteran's formal claim for individual unemployability on July 25, 2007.  

In a September 2011 rating decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), and assigned a 50 percent rating effective June 30, 2003.  This grant had the effect of establishing the appellant's entitlement to a combined 100 percent disability rating for the Veteran's service-connected disabilities effective February 6, 2007.  

As of February 6, 2007, the Veteran was in receipt of a 30 percent rating for coronary artery disease, a 50 percent rating for PTSD/depression, a 40 percent rating for diabetes mellitus, two 40 percent ratings (with bilateral factor) for bilateral lower extremity peripheral neuropathy, two 30 percent ratings (with bilateral factor) for bilateral status-post carpal tunnel releases, and noncompensable ratings for erectile dysfunction and retinopathy.  The September 2011 rating decision also provided a 100 percent rating for coronary artery disease, effective March 22, 2011.  The Veteran was also granted entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s)/38 C.F.R. § 3.350(i) for having a schedular 100 percent rating for coronary artery disease and additionally service-connected disabilities which combined to an independent rating of 60 percent or more, effective March 22, 2011.

A total disability evaluation based on individual unemployability due to service connected disorders is payable only when the schedular rating is less than total.  38 C.F.R. § 4.16(a) (2011).  The award of a 100 percent schedular rating moots the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders for the period when the 100 percent rating is in effect.  Herlehy v. Principi, 15 Vet. App. 33   (2001). 

The Board notes that on June 7, 1999, VA's General Counsel issued VAOGCPREC 6-99, which addressed questions related to whether a claim for individual unemployability may be considered when a schedular 100 percent rating is already in effect for one or more service-connected disabilities.  Essentially, that precedent opinion held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a total disability evaluation based on individual unemployability due to service connected disorders and required dismissal of the claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34- 35 (1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot). 

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), however, the Court determined that a separate total disability evaluation based on individual unemployability due to service connected disorders rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain a rating based on individual unemployability, even where a 100 percent schedular rating has also been granted. 

In view of the Bradley decision VA General Counsel took action in November 2009 to withdraw the prior opinion.  See November 4, 2009 General Counsel Memorandum, Subject Withdrawal of VAOPGCPREC 6-99.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognizes that a separate award of a total disability evaluation based on individual unemployability due to service connected disorders predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.

The Bradley case, however, is distinguishable from the instant case.  In Bradley, the Court found that a total disability evaluation based on individual unemployability due to service connected disorders rating was warranted in addition to a schedular 100 percent evaluation where individual unemployability had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  

In this case, to award entitlement to a separate rating for individual unemployability after February 6, 2007 in addition to the 100 percent combined rating for the Veteran's multiple service-connected disabilities (which is effective from February 6, 2007) would result in duplicate counting of disabilities.  

Generally, if the schedular rating for a disability is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. §§ 4.16(b).  In other words, even where the percentage requirements are not met, entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extraschedular basis, may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  

Assuming, arguendo, that Bradley would allow the parceling out of noncompensably rated disorders from a combined 100 percent schedular rating to be addressed separately for entitlement to extraschedular total disability evaluation based on individual unemployability due to service connected disorders so as to allow the possibility of entitlement to special monthly compensation under 38 U.S.C.A. § 1114(s) prior to March 22, 2011, the record does not contain any evidence to support a referral of any extraschedular claim based on individual unemployability.  Regarding the Veteran's two service-connected disabilities which are noncompensably rated, there is no evidence of record to support that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his erectile dysfunction and retinopathy.  

During his February 2010 Board hearing, the Veteran testified that his retinopathy made it difficult for him to read, and therefore affected his employability.  The claims file contains an April 2009 VA treatment record which shows the Veteran's best corrected vision was 20/20 in his left eye and 20/20-2 in his right eye.  There is no evidence that this degree of visual impairment is so exceptional or unusual so as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration of a total disability evaluation based on individual unemployability due to service connected disorders.  

The claim for a total disability evaluation based on individual unemployability due to service connected disorders and the Veteran's combined schedular 100 percent rating for coronary artery disease, posttraumatic stress disorder/depression, diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and bilateral status-post carpal tunnel releases, have been recognized as arising at the same time and involving the same evidence.  Hence the grant of the combined 100 percent rating renders the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders moot.  

The appeal is dismissed.


ORDER

The appeal for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


